     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.58 Page 1 of 19




1    Andre L. Verdun (SBN 265436)
     Attorney at Law
2    C/O 401 West “A” Street, Ste. 1100
3    San Diego, CA 92101
     Tel. (619) 880-0110
5
     Fax. (866) 786-6993
6    Andre@VerdunLaw.com
7
     RONALD WILCOX, Bar No. 176601
8
     Attorney at Law
9    1900 The Alameda St., 530
10   San Jose, CA 95126
     Tel: 408-296-0400
11   Fax: 408-296-0486
12   ronaldwilcox@post.harvard.edu
13
     Attorneys for the Plaintiff,
14   Nikeaira Henry
15
16                      IN THE UNITED STATES DISTRICT COURT
17                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
18
     NIKEAIRA HENRY,                      ) Case No.: 3:18-cv-02475-W-WVG
19                                        )
                                          ) FIRST AMENDED COMPLAINT
20                     Plaintiff,         )
                                          )
21            v.                          ) DEMAND FOR JURY TRIAL
                                          )
22                                        )
     BELMONT FINANCE LLC, and             )
23   MCNEIL & MEYERS                      )
     RECEIVABLES MANAGEMENT               )
24                                        )
     GROUP LLC., and DOES 1-10,           )
25                                        )
                                          )
26                  Defendants.           )
                                          )
27
28


                                          -1-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.59 Page 2 of 19




1                                     I. INTRODUCTION
2           1.    Ms. Henry is an active member of the United States Armed
3    Services, stationed in San Diego, CA. Ms. Henry is a victim of identity theft.
5           2.    A sales person from Kirby Vacuum completed a credit application
6    in Ms. Henry’s name, forged her signature, and submitted the application to
7    Belmont Finance LLC (“Defendant” or “Belmont”).
8           3.    When Belmont sent Ms. Henry a letter confirming the creation of
9    the credit line, Ms. Henry informed Belmont she never requested the loan.
10   Belmont sent Henry the signed loan application and Henry confirmed that
11   the signature on the application was not her own. Even so, Belmont insisted
12   on payment, so Ms. Henry filed a police report along with an identity theft
13   affidavit and provided both of these to Belmont by certified mail with return
14   receipt.
15          4.    Without regard for the certified mail documents, Belmont
16   continued to engage in collection efforts including the placing of multiple
17   telephone calls, at all hours of the day, multiple times a day, to her cell phone,
18   despite her requests to cease, and by placing calls to third parties to discuss
19   her account. All of this occurred even after Henry informed Belmont that she
20   was represented by an attorney, an did not owe the debt. Belmont placed
21   more than 50 calls in about 5 months in an attempt to collect a debt that was
22   not owed. Belmont, through its collection agent, furnished information to the
23   three major credit reporting agencies that it knew or should have known was
24   false and inaccurate.
25          5.    As a result of Defendants’ unlawful acts and omissions, Ms. Henry
26   suffered actual damages in the form of serious and severe physical and
27   emotional injury, credit damage, loss of credit opportunities, emotional
28   distress,     including     nervousness,     stress,    paranoia,    embarrassment,

                                                -2-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                          Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.60 Page 3 of 19




1    humiliation, anger, loss of concentration at work and home, fear,
2    hopelessness, sleep problems, gastrointestinal problems, frustration,
3    anxiety, depression, irritation, and loss of enjoyment of life, damage to her
5    credit, loss of credit opportunities, among other negative emotions.
6           6.    According to the FBI, Identity Theft is the fastest growing crime in
7    the United States. In 2012 alone, 12.6 million people in the United States
8    became victims of identity theft.
9           7.    According to the FDCPA, 15 U.S.C. § 1692, which has been
10   incorporated by California’s Fair Debt Collection Practices Act:
11                  (a) There is abundant evidence of the use of abusive,
12                  deceptive, and unfair debt collection practices by
13                  many debt collectors. Abusive debt collection
14                  practices contribute to the number of personal
15                  bankruptcies, to marital instability, to the loss of
16                  jobs, and to invasions of individual privacy.
17                  (b) Existing laws and procedures for redressing these
18                  injuries are inadequate to protect consumers.
19                              II. JURISDICTION AND VENUE
20          8.    Defendants are authorized to do business and do conduct
21   business in California.
22          9.    Jurisdiction of this Court arises under 28 U.S.C. § 1337, and
23   supplemental jurisdiction exists for any state law claims pursuant to 28
24   U.S.C. § 1367.
25          10. Venue is proper in that Defendants transact business here and
26   the conduct complained of occurred here.
27   ///
28   ///

                                             -3-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                     Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.61 Page 4 of 19




1                                     III. PARTIES
2           11. Plaintiff, Nikeaira Henry (“Ms. Henry” or “Plaintiff”), is a natural
3    person residing in San Diego, California. Ms. Henry is a “person” as defined
5    by Cal. Civil Code § 1788.2(g), a “debtor” as defined by Cal. Civil Code §
6    1788.2(h), and a “victim of identity theft” as defined by Cal. Civil Code §
7    1798.92(d).
8           12. Defendant, Belmont Finance LLC (“Belmont” or “Defendant”) is a
9    debt collector as that term is defined by California Civil Code § 1788.2(c).
10   Belmont is a “claimant” as defined by Cal. Civil Code § 1798.92(a).
11          13. Defendant, McNeil & Meyers Receivables Management Group
12   LLC. (McNeil) is a debt collector as that term is defined by California Civil
13   Code § 1788.2(c).
14          14. Defendants, Does 1 through 10, are persons or entities whose
15   true names and capacities are presently unknown to Ms. Henry, and who are
16   thusly sued by such fictitious names. Ms. Henry is informed and believes and
17   thereon alleges that each of the fictitiously named Defendants perpetrated
18   some or all of the wrongful acts alleged herein, are responsible in some
19   manner for the matters alleged herein, and are jointly and severally liable to
20   Ms. Henry. Ms. Henry will seek leave of court to amend this complaint to
21   state the true names and capacities of such fictitiously named Defendants
22   when ascertained.
23          15. Ms. Henry alleges that at all times herein mentioned, each of the
24   Defendants was, and is now, the agent, servant, employee and/or other
25   representative of the other Defendants. And in doing the things herein
26   alleged, Defendants were acting in the scope, purpose and authority of such
27   agency, service employment, and/or other representative capacity with the
28   permission, knowledge, consent, and ratification of the other Defendants.

                                           -4-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                   Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.62 Page 5 of 19




1           16. Defendants authorized, approved, and/or ratified the acts herein.
2           17. Any reference hereinafter to “Defendant” or “Defendants” without
3    further qualification is meant by Ms. Henry to refer to all the Defendants
5    above.
6                                      IV. FACTS
7           18. Ms. Henry is an active member of the United States Armed Forces
8    and stationed in San Diego, CA.
9           19. On or about October 31, 2017, a sales person from Kirby Vacuum
10   cleaner came to Ms. Henry’s house and demonstrated a Kirby Vacuum
11   cleaner.
12          20. After the sales person finished demonstrating the Kirby Vacuum,
13   Ms. Henry provided her credit card.
14          21. But, instead, and for reasons unknown, the Kirby Vacuum sales
15   person from Westlake Distributors completed a credit application, forged Ms.
16   Henry’s signature, and submitted the application to Belmont, who
17   subsequently financed the Kirby Vacuum, without Ms. Henry’s knowledge.
18          22. Some of the information inputted onto the credit card application
19   was incorrect. Other information was provided by Ms. Henry for reasons
20   other than obtaining credit.
21          23. In opening the consumer credit account on behalf of Ms. Henry for
22   the financing the Kirby Vacuum cleaner, Belmont started reporting the credit
23   account to the credit reporting agencies.
24          24. Belmont reported the account to all three of the major credit
25   reporting agencies (Equifax, Experian, and TransUnion) that Henry had a
26   consumer credit account with Belmont, even though Belmont knew or should
27   have known the account did not belong to Henry.
28   ///

                                           -5-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                 Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.63 Page 6 of 19




1           25. On or about November 18, 2017, Ms. Henry received a letter from
2    Belmont stating that a loan was approved. She did not recognize the lender
3    nor remember opening a new credit account, so she contacted Belmont to
5    find out what the bill was concerning.
6           26. On November 18, 2017, at 11:29 AM Ms. Henry contacted
7    Belmont (877-547-2926) and spoke with Jollie. Ms. Henry asked about the
8    Belmont credit account and stated that she did not know what the account
9    was in regard to. Jollie told Ms. Henry that it was regarding the Kirby
10   Company and that Ms. Henry had signed a contract for the credit line. Ms.
11   Henry told Jollie that she did not sign a contract to establish a new credit line.
12   There was a back and forth argument between Jollie and Ms. Henry, as Jollie
13   insisted the contract was signed by Ms. Henry and Ms. Henry insisted she
14   signed no such contract.
15          27. Henry finally asked for a copy of the contract to be sent to her.
16          28. On November 18, Belmont sent Ms. Henry a copy of the credit
17   application. The credit application was not completed by Ms. Henry nor did
18   she consent for it to be completed on her behalf. The signature on the
19   application was not her – it was forged. Some of the information that was not
20   available to the Kirby sales person was wrong on the credit application.
21          29. On November 18, 2017 at 3:49 PM, Ms. Henry contacted Belmont
22   (877-547-2926) and spoke with Jollie for a second time. Ms. Henry explained
23   that some of the personal information on the contract she was sent was
24   wrong, and that it was not her signature on the contract. Jollie responded by
25   saying there was nothing that could be done because Ms. Henry signed the
26   contract.
27          30. During these two November 18th phone calls, Ms. Henry placed
28   the call using a cell phone number that was not provided by Ms. Henry to

                                            -6-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.64 Page 7 of 19




1    Kirby or Belmont. Belmont captured the phone number and started calling
2    Ms. Henry using this cell phone number. Belmont did not have consent to
3    call Ms. Henry on her cell phone.
5           31. On December 14, 2017, at 1:39 PM, Belmont called Ms. Henry
6    (877-547-2926) and demanded payment on the Belmont account. Ms. Henry
7    stated that she was not going to make any payments because she did not
8    open the account and explained it was opened as the result of identity theft.
9    The representative from Belmont continued to demand payment. Ms. Henry
10   stated that she contacted an attorney and had nothing else to say to Belmont
11   and hung up on Belmont.
12          32. On December 14, 2017, the women from Belmont that had called
13   Ms. Henry earlier in the day called back at around 2:59 PM (877-547-2926).
14   She again demanded payment and Ms. Henry repeated that her lawyer
15   would be contacting Belmont and hung up on the representative.
16          33. Belmont continued to continuously call Ms. Henry’s cell phone.
17          34. Belmont attempted to collect a debt that Henry did not owe.
18          35. Belmont then placed their debt with McNeil and Meyers, a third
19   party debt collector, for collection of the debt on their behalf.
20          36. Belmont hired McNeil and Meyers to act as its agent in the
21   attempts to collect the alleged debt and report the alleged debt to credit
22   reporting agencies. Belmont, the principal, exercises control over the
23   conduct or activities of the agent, McNeil and Meyers.
24          37. McNeil and Meyers was informed that the debt was disputed.
25          38. McNeil and Meyers furnished information on behalf of Belmont to
26   the three major credit reporting agencies (Equifax, Experian and Transunion)
27   that was false and inaccurate. And failed to report the debt as in dispute.
28   Belmont knew or should have known the information was false and

                                            -7-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.65 Page 8 of 19




1    inaccurate, and that the negative information would be furnished to credit
2    reporting agencies.
3           39. At all relevant times, the conduct of the Defendant named above,
5    as well as that of its agents, servants and/or employees, was malicious,
6    intentional, willful, reckless, in conscious disregard for the rights of others,
7    and constitutes a gross and negligent disregard of the rights of Ms. Henry.
8                                    V. CLAIMS FOR RELIEF
9                                    FIRST CLAIM FOR RELIEF –
10                         CALIFORNIA IDENTITY THEFT STATUTE
11                               (Cal Civil Code § 1798.92 et. seq)
12                                       (Against Belmont)
13          40. Ms. Henry repeats and re-alleges the paragraphs above.
14          41. Belmont is a “claimant” within the meaning of Civil Code §
15   1798.92(a) in that it is a “person who has or purports to have a claim for
16   money or an interest in property in connection with a transaction procured
17   by identity theft.”
18          42. Ms. Henry is a “victim of identity theft” within the meaning of Civil
19   Code § 1798.92(c) in that she is a person who has had her personal
20   identifying information used without authorization by another to obtain credit,
21   goods, services, money, or property which Ms. Henry did not use or possess.
22   To this extent, she has filed a police report regarding the violation pursuant
23   to Penal Code § 530.5.
24          43. Ms. Henry is a “victim of identity theft” within the meaning of Penal
25   Code section 530.5, in connection with the Belmont fraudulent charges.
26          44. Belmont’s acts and omissions violated Civil Code §§ 1798.92 and
27   1798.93, including but not limited to, the sections listed below.
28   ///

                                               -8-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                      Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.66 Page 9 of 19




1           45. Pursuant to Civil Code § 1798.93(c)(1), Ms. Henry is entitled to a
2    declaration that she is not obligated of the the claimant, Belmont, for
3    anyclaim be it money or property.
5           46. Ms. Henry is entitled to a declaration that any security interest that
6    Belmont may have in some property Ms. Henry allegedly owns or owned is
7    void and/or unenforceable.
8           47. Pursuant to Civil Code section 1798.93(c)(3), Ms. Henry is entitled
9    to an injunction restraining Belmont from collecting or attempting to collect
10   from her on its alleged claims, from enforcing or attempting to enforce any
11   security interest or other interest in her alleged property in connection with
12   Belmont’s claims, and from enforcing or executing on any judgment against
13   Ms. Henry on such claims.
14          48. Pursuant to Civil Code section 1798.93(c)(5), Ms. Henry is entitled
15   to actual damages, attorney’s fees, costs, and any equitable relief the court
16   deems appropriate.
17          49. Pursuant to Civil Code section 1798.93(c)(6), Ms. Henry is entitled
18   to a civil penalty of up to $30,000 in addition to any other damages. Ms.
19   Henry provided written notice to Belmont, at least thirty days prior to filing an
20   action, at the address designated by Belmont for complaints related to credit
21   reporting issues, that a situation of identity theft might exist and she
22   explained the basis for that belief. Belmont failed to diligently investigate Ms.
23   Henry’s notification of a possible identity theft, and continued to pursue its
24   alleged claims against Ms. Henry after being presented with facts that clearly
25   establish Ms. Henry was a victim of identity theft.
26          50. As a result of Belmont’s violations, Ms. Henry is entitled to recover
27   statutory damages, actual damages, reasonable attorney’s fees, and costs,
28   and any equitable relief the court deems appropriate.

                                            -9-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                    Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.67 Page 10 of 19




1                          SECOND CLAIM FOR RELIEF - RFDCPA
2                        ((Rosenthal Fair Debt Collection Practices Act)
3                                    (Cal. Civil Code § 1788 et seq.))
5                                           (Against Belmont)
6           51. Ms. Henry repeats and re-alleges, and incorporates by reference
7    all the paragraphs above.
8           52. Belmont’s acts, omissions, and course of conduct, as more fully
9    described above, constitute numerous and multiple violations of Cal. Civil
10   Code § 1788 et seq., aka the Rosenthal Fair Debt Collection Practices Act
11   (“RFDCPA”), including but not limited to violations of §§ 1788.11, and
12   1788.17.
13          53. Belmont violated California Civil Code § 1788.11(d) and (e) by
14   communicating by telephone, with the debtor with such frequency as to be
15   unreasonable and to constitute a harassment to Plaintiff under the
16   circumstances; and for making repeated telephone calls.
17          54. Defendants violated California Civil Code § 1788.17 (via
18   incorporation of 15 U.S.C. 1692e, 1692(e)(2), 1692e(5), 1692e(8) and (10)),
19   by making false, deceptive and/or misleading representations in an attempt
20   to collect a debt, attempting to collect a debt that was not owed,
21   misrepresenting the nature, character and amount of a debt, taking action
22   they could not legally take, communicating or threatening to communicate to
23   any person credit information which is known or which should be known to
24   be false, including the failure to communicate that a disputed debt is
25   disputed, the use of any false representation or deceptive means to collect
26   or attempt to collect any debt or to obtain information concerning a
27   consumer.
28   ///

                                                  -10-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                          Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.68 Page 11 of 19




1           55. Defendants violated California Civil Code § 1788.17 (via
2    incorporation of 15 U.S.C. 1692f), by engaging in an unfair and
3    unconscionable act in an attempt to collect a debt.
5           56. Belmont violated California Civil Code §1788.17 (via incorporation
6    of 15 U.S.C. 1692c) by failing to cease communicating after consumer
7    notified Defendant in writing that she would not pay the debt or that consumer
8    wished for Defendant to cease further communications with her
9           57. Defendants violated Cal.Civil Code § 1788.17 (via incorporation
10   of 15 U.S.C. 1692d), by engaging in conduct which had the natural
11   consequence to harass, oppress, and abuse Ms. Henry.
12          58. Defendants violated Cal.Civil Code § 1788.17 (via incorporation
13   of 15 U.S.C. 1692e; 1692e(2)(A);1692e(5); 1692(f) and 1692(f)(1), by
14   engaging in the collection of the debt against Ms. Henry that was not owed
15   and for an amount not owed.
16          59. Defendants violated 1692e(8) by communicating or threatening to
17   communicate to any person credit information which is known or which
18   should be known to be false, including the failure to communicate that a
19   disputed debt is disputed.
20          60. As a result of Defendants’ violations, Ms. Henry is entitled to
21   recover statutory damages, actual damages, reasonable attorney’s fees, and
22   costs, pursuant to Cal. Civil Code § 1788.17 and 1788.30.
23          THIRD CLAIM FOR RELIEF – INTRUSION UPON SECLUSION
24                                   (Against Belmont)
25          61. Ms. Henry repeats, re-alleges, and re-incorporates by reference
26   all of the paragraphs above as though fully stated herein.
27          62. Congress explicitly recognized a consumer’s inherent right to
28   privacy in collection matters in passing the Fair Debt Collection Practices

                                           -11-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                   Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.69 Page 12 of 19




1    Act, when it stated as part of its findings:
                 Abusive debt collection practices contribute to the number
2                of personal bankruptcies, to marital instability, to the loss
                 of jobs, and to invasions of individual privacy. 15
3                U.S.C. § 1692(a) (emphasis added).
5          63. One who intentionally intrudes, physically or otherwise, upon the
6    seclusion of another or his private affairs or concerns, is subject to liability to
7    the other for invasion of his privacy, if the invasion would be highly offensive
8    to a reasonable person.
9           64. Ms. Henry has a reasonable expectation of privacy in regards to
10   her private affairs or concerns, in this case her alleged debts.
11          65. Ms. Henry likewise has a reasonable expectation of privacy in
12   regards to her solitude and the seclusion of her person, against intrusion by
13   another, especially as it relates to Defendant’s ongoing, harassing, and
14   baseless debt collection practices
15          66. Belmont intentionally interfered, physically or otherwise, upon Ms.
16   Henry’s solitude, seclusion, as well as into her private affairs and concerns
17   by engaging in unlawful and intrusive communications, as noted above.
18          67. Belmont caused intentional harm to Ms. Henry’s emotional well-
19   being by engaging in highly offensive conduct in the course of collecting this
20   debt, as noted above.
21          68. These intrusions and invasions against Ms. Henry by Belmont
22   occurred in a way that would be highly offensive to a reasonable person in
23   that position.
24          69. Defendant’s intentional conduct caused both emotional and
25   physical harm to Ms. Henry as stated above.
26          70. As a result of such invasions of privacy, Ms. Henry is entitled to
27   actual damages in an amount to be determined at trial from Belmont.
28   ///

                                            -12-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                     Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.70 Page 13 of 19




1           71. Belmont acted in a despicable manner and in conscious disregard
2    of Ms. Henry’s rights.
3           72. Belmont engaged in conduct, the natural consequence of which
5    was to annoy and abuse; it made false, deceptive and misleading statements
6    in an attempt to collect a debt; it attempted to collect amounts not owed by
7    law or agreement; it also engaged in unfair practices in an attempt to collect
8    a debt, among other violations.
9           73. Belmont also acted with oppression, fraud, and/or malice, thereby
10   entitling Ms. Henry to punitive damages in an amount according to proof and
11   a finder of fact at trial.
12         FOURTH CLAIM – NEGLIGENT TRAINING AND SUPERVISION
13                                   (Against Belmont)
14          74. Ms. Henry incorporates by reference the above paragraphs as
15   though fully stated herein below.
16          75. Belmont negligently trained and supervised its employees and
17   agents as to the performance of their job duties. As a result of such negligent
18   instruction and supervision, the employees/agents, while carrying out their
19   job duties, caused injury and damage to Ms. Henry.
20          76. As a direct and proximate result of Belmont’s unlawful conduct,
21   Ms. Henry has suffered damages in an amount to be determined at trial.
22          77. Belmont acted with oppression, and/or malice, thereby entitling
23   Ms. Henry to punitive damages in an amount to be determined at trial.
24   Belmont acted in a despicable manner and acted with a conscious disregard
25   to the rights of Ms. Henry.
26   ///
27   ///
28   ///

                                           -13-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                   Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.71 Page 14 of 19




1                                FIFTH CLAIM – NEGLIGENCE
2                                    (Against All Defendants)
3            78. Ms. Henry incorporates by reference the above paragraphs as
5    though fully stated herein below.
6            79. Belmont’s outrageous, abusive, and intrusive acts as described
7    herein constitute negligence.
8            80. Belmont negligently inflicted emotional distress upon Ms. Henry.
9            81. Belmont breached a duty imposed and failed to exercise ordinary
10   care.
11           82. Belmont owed Ms. Henry a duty to refrain from unlawful debt
12   collection practices (Cal. Civil Code §1788 et seq.), unlawful telephone
13   conduct (Penal Code §653m and the TCPA – Telephone Consumer
14   Protection Act 47 U.S.C. §227(b)(1)(A)), and to properly investigate a claim
15   of identity theft (Cal. Civil Code 1798.92 et seq).
16           83. The breach of such duty proximately caused injury to Ms. Henry.
17           84. The injury resulted from an occurrence, the nature of which these
18   statutes were designed to protect Ms. Henry from.
19           85. Ms. Henry is a member of the class of persons the statutes were
20   designed to protect.
21           86. Belmont’s conduct, as described herein, was wrongful conduct in
22   that Belmont conducted its business in an abusive, oppressive, and
23   harassing manner.
24           87. As a direct and proximate result of Belmont’s unlawful conduct,
25   Ms. Henry has suffered damages in an amount to be determined at trial.
26   Belmont’s wrongful conduct as described herein actually and proximately
27   caused Ms. Henry’s harm, as noted above.
28   ///

                                               -14-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                      Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.72 Page 15 of 19




1           88. Belmont acted with oppression, and/or malice, thereby entitling
2    Ms. Henry to punitive damages in an amount to be determined at trial.
3    Belmont acted in a despicable manner and acted with a conscious disregard
5    to the rights of Ms. Henry.
6                                    SIXTH CLAIM – TCPA
7              (Telephone Consumer Protection Act 47 U.S.C. § 227 et seq.)
8                                     (Against Belmont)
9           89. Ms. Henry repeats, re-alleges and incorporates by reference all
10   other paragraphs.
11          90. At all times relevant to this complaint, Ms. Henry was and is a
12   “person” as defined by the Telephone Consumer Protection Act (“TCPA”),
13   47 U.S.C. § 153(39).
14          91. At all times relevant to this complaint, Belmont has owned,
15   operated, and or controlled “customer premises equipment” as defined by
16   the TCPA, 47 U.S.C. § 153(16) that originated, routed, and/or terminated
17   telecommunications.
18          92. Belmont, at all times relevant to the complaint herein, engaged in
19   “telecommunications” defined by the TCPA, 47 U.S.C § 153(50).
20          93. Belmont, at all times relevant to the complaint herein, engaged
21   and engages in “interstate communications” by the TCPA, 47 U.S.C.
22   §153(28).
23          94. At all times relevant to this complaint, Belmont used, controlled,
24   and/or operated “wire communications” as defined by the TCPA, 47 U.S.C.
25   § 153(59), that existed as instrumentalities of interstate and intrastate
26   commerce.
27   ///
28   ///

                                           -15-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                  Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.73 Page 16 of 19




1           95. At all times relevant to this complaint, Belmont used, controlled,
2    and/or operated “automatic telephone dialing systems” as defined by the
3    TCPA, 47 U.S.C. § 227(a)(1) and 47 C.F.R. § 64.1200 (f)(1).
5           96. Belmont’s automated telephone dialing system has the ability to
6    dial phone numbers automatically from a stored list, or database file.
7           97. Belmont's automated telephone dialing system has the present
8    ability to generate random or sequential phone numbers and dial them.
9           98. Belmont violated the TCPA, 47 U.S.C. § 227(b)(1)(A), by using an
10   automatic telephone dialing system to telephone Ms. Henry’s cellular phone
11   in an attempt to collect an alleged debt.
12          99. Belmont frequently made calls to Ms. Henry's cell phone using an
13   automatic telephone dialing system (including an automated dialing
14   machine, dialer, and auto-dialer) and/or an artificial or prerecorded voice.
15          100. Belmont placed auto-dialer or prerecorded calls to Ms. Henry’s
16   cellular telephone
17          101. Belmont’s violations were willful and knowing and intentional.
18          102. As a result of these violations of the TCPA, Belmont is liable to
19   Ms. Henry for statutory damages, including treble damages.
20          103. Belmont engaged in willful and knowing violations of the TCPA,
21   47 U.S.C. § 227(b)(1)(A).
22          104. Belmont used an automated telephone dialing system and pre-
23   recorded messages to telephone Ms. Henry’s cellular telephone.
24          105. Belmont acted with oppression, fraud, and/or malice, thereby
25   entitling Ms. Henry to punitive damages in an amount according to proof and
26   a finder of fact at trial.
27          106. Ms. Henry is entitled to recover actual and punitive damages.
28   ///

                                           -16-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                  Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.74 Page 17 of 19




1                     SEVENTH CLAIM – CALIFORNIA CONSUMER
2                                     CREDIT REPORTING ACT
3                                    (Against Belmont and McNeil)
5           107. Ms. Henry repeats, re-alleges and incorporates by reference all
6    other paragraphs.
7           108. Belmont negligently and willfully furnished information to the credit
8    reporting agencies with respect to plaintiff it knew or should have known was
9    inaccurate, misleading and incomplete.
10          109. Belmont failed to conduct a reasonable investigation as to whether
11   its credit reporting with respect to plaintiff was accurate, misleading or
12   incomplete.
13          110. Plaintiff is entitled to actual damages, attomeys' fees, costs,
14   punitive damages and injunctive relief, pursuant to Cal. Civ. Code § 1785.31,
15   as a result of Belmont’s willful and malicious conduct.
16                     EIGHTH CLAIM – CALIFORNIA CONSUMER
17                    FAIR DEBT COLLECTIONS PRACTICES ACT
18                                       (As Against McNeil)
19          111. Ms. Henry repeats, re-alleges and incorporates by reference all
20   other paragraphs.
21          112. Defendants’ acts and omissions, and course of conduct as more
22   fully described above constitute numerous and multiple violations of the
23   FDCPA, 15 U.S.C. §1692 et seq., including but not limited to the violation of
24   1692e, and 1692e(8), amongst others.
25          113. As a result of Defendants’ violations, Plaintiff is entitled to recover
26   statutory damages, actual damages, reasonable attorney’s fees, and costs,
27   pursuant to 15 U.S.C. §1692k et seq.
28   ///

                                                 -17-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                        Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.75 Page 18 of 19




1                                    VI. PRAYER FOR RELIEF
2           WHEREFORE, Ms. Henry, respectfully prays that judgment be entered
3    against Belmont for the following:
5                  A. Statutory, treble, actual and punitive damages; attorney’s fees
6                      and costs;
7                  B. Statutory damages pursuant to Cal. Civil Code §§ 1788.30
8                      and 1788.17, 1785.31;
9                  C. Statutory damages pursuant to the TCPA §227(b)(3),
10                     (including a trebling of those damages);
11                 C. Costs and reasonable attorney’s fees pursuant to Cal. Civil
12                     Code §§ 1788.30, 1785.31 and 1798.93;
13                 D. Costs and reasonable attorney’s fees pursuant to Cal. Civil
14                     Code § 1788.30, 1785.31, 1798.93;
15                 E. Punitive damages pursuant to Cal. Civil Code § 3294;
16                 F. Statutory/Punitive Damages pursuant to § 1798 et seq against
17                     Belmont;
18                 G. Injunctive relief pursuant to § 1785.31, 1798.93 and 47 U.S.C.
19                     §227(b)(3)(A);
20                 H. That this Court find and declare that Ms. Henry is a victim of
21                     identity theft with respect to the above mentioned account;
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                              -18-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                     Case #: 3:18-cv-02475-W-WVG………
     Case 3:18-cv-02475-W-WVG Document 8 Filed 04/01/19 PageID.76 Page 19 of 19




1                  I. For declaratory, injunctive, and other equitable relief, including
2                      an order directing Belmont to cease from any reporting of this
3                      fraudulent account or any other inaccurate or incomplete
5                      information arising out of this fraud on Ms. Henry’s credit
6                      reports.
7                  J. For such other and further relief as may be just and proper.
8
9    Dated: April 1, 2019
10                                                    /s Andre L. Verdun
11                                                   Andre Verdun,
                                                     Attorneys for Plaintiff
12
13
                                     DEMAND FOR JURY TRIAL
14
                  Please take notice that Plaintiff, Ms. Henry demands trial by jury
15
     in this action.
16
17   Dated: April 1, 2019
18
                                                      /s Andre L. Verdun   _
19                                                   Andre Verdun,
20                                                   Attorneys for Plaintiff
21
22
23
24
25
26
27
28


                                              -19-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Henry v. Belmont Finance, LLC                        Case #: 3:18-cv-02475-W-WVG………
